Citation Nr: 1423049	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-03 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. All, Associate Counsel







INTRODUCTION

The Veteran had active military service in the United States Army from February 1970 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the Veteran's claim now lies with the RO in Denver, Colorado.

The Veteran was scheduled for a Travel Board hearing in August 2011, but did not appear and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.


FINDING OF FACT

A left shoulder disability did not have its clinical onset during service, degenerative joint disease of left shoulder was not diagnosed within the first post-service year, and a left shoulder disability is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for left shoulder disability have not been met.       38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R.   §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, VA's duty to notify has been satisfied through notice letters dated in December 2008 and January 2009, which fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate his claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The letters were initially returned to the RO as unclaimed mail because the Veteran had changed his address without notification.  The RO re-mailed the letters in May 2009 and afforded the Veteran a meaningful opportunity to participate effectively in the processing of his claim.

The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.          38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.

Additionally, the Veteran was provided a VA examination for his left shoulder in June 2009.  An addendum opinion was obtained in August 2009.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the examination and addendum opinion adequate for the purpose of adjudicating the Veteran's appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

As a general matter, connection for a disability requires competent evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may also be established on a presumptive basis for certain chronic diseases listed in 38 C.F.R. §3.309(a), including arthritis (degenerative joint disease).  Unless clearly attributable to intercurrent causes, presumptive service connection may be awarded if a listed chronic disease manifests itself and is identified as such either in service or within the specified presumptive period, and the Veteran presently has the same disease.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  If, however, a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after separation is required in order to grant service connection.  38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Except as otherwise provided by law, the Veteran has the responsibility to present and support his claim for benefits.  See 38 U.S.C.A. § 5107(a).  In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks entitlement to service connection for left shoulder disability, which he argues originated from an injury sustained in service.  The Veteran has been diagnosed with degenerative joint disease (DJD) of the left shoulder, with a history of recurrent dislocation.

A July 1971 service treatment record reflects medical care for an acute left shoulder strain incurred while boxing.  Service records are otherwise silent for any other complaint or treatment related to the left shoulder.  At his separation examination, conducted in December 1971, the Veteran denied any shoulder pain or problems and the examination was negative for objective findings of any left shoulder condition.

Post-service medical evidence pertinent to the Veteran's left shoulder consists of a single VA treatment record dated in May 2001.  On that date, the Veteran sought emergency care at the Denver VA Medical Center (VAMC) for an injury to his left arm after he reportedly fell from a ladder.  The record reflects that the Veteran landed on his left arm and suffered a laceration on his forearm, which was cleaned and sutured.  At the time, he reported tenderness over the left forearm, but denied pain in his neck or elsewhere.  His sensation and range of motion were normal.

In June 2009, the Veteran was afforded a VA joints examination for his left shoulder.  At that time, the Veteran reported that he had dislocated his left shoulder during basic training, when he was navigating some monkey bars.  He stated that his shoulder relocated itself naturally and that he did not seek any treatment.  Instead, he was given aspirin and continued the training.  The Veteran stated that he complained of left shoulder pain throughout his service, but did not seek any care.  (Curiously, the Veteran made no mention of the July 1971 shoulder strain, which he incurred while boxing.)  After separation, the Veteran's shoulder would "pop in and out all of the time" and he could usually relocate it himself.  In "approximately 1999," he sought treatment at a Denver hospital for a dislocation.  Then in "approximately 2006 or 2007," he began receiving treatment at the Denver VAMC, where he was reportedly told his left shoulder required surgery.

With regard to symptoms, the Veteran's reported a dull pain in the left shoulder that he rates at 4 to 5/10 on a daily basis, with increases to 7/10, depending on the weather.  He also described an incident where he tossed a ball underhanded and his left shoulder popped out of joint.  He complained of "arthritis" in the left shoulder, and had pain over the deltoid region, with painful clicking and popping.  The Veteran reported taking Motrin in the past, but no longer took any medication for his shoulder.  Although he has had emergency room visits for his left shoulder, he denied any surgery or hospitalization.  He also denied use of any braces or orthopedic assistive devices.  With regard to functional impact, the Veteran reported that his activities of daily living generally are not affected; however, he indicated that he had difficulty working overhead or lifting and moving heavy objects, which has limited his ability to work some jobs. 

Physical examination of the left shoulder revealed forward flexion and abduction to 160 degrees, with pain at 160 degrees; external rotation to 60 degrees, with pain at 60 degrees; internal rotation to 45 degrees, with pain at 45 degrees.  The Veteran did not exhibit any increased fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing.  He did, however, experience increased pain on repetitive motion testing.  There was palpable crepitus on range of motion testing.  The examiner conducted Speed's test, supraspinatus test, and apprehension sign test, all of which were negative.  The Veteran's strength was normal (5/5).  There was no tenderness on palpation.

Based on the Veteran's physical examination and x-rays taken of his left shoulder, the examiner diagnosed left shoulder degenerative joint disease with a history of recurrent dislocation.  The examiner, however, was unable to provide an etiological opinion with resort to speculation, because the Veteran's claims folder was not available for review.

In August 2009, the RO obtained an addendum opinion from the same examiner.  A thorough review of the claims file revealed only one service medical record related to the Veteran's left shoulder-the July 1971 treatment record for a left shoulder strain.  The examiner noted that the Veteran was treated only once, with no further care rendered.  The examiner could find no other in-service medical evidence to indicate chronic care or chronic complaints for a left shoulder condition.  Indeed, the Veteran's separation examination in December 1971 indicated no complaints of a left shoulder condition, and the examination was negative for objective findings of the same.  With regard to post-service treatment, the examiner found no evidence to indicate chronicity of care.  Although the Veteran visited an emergency room in May 2001 after falling from a ladder, examination of his shoulder was negative.

Based on the above-described evidence and his examination of the Veteran, the examiner opined that "the Veteran's current left shoulder condition [was] less likely than not related to his treatment for a left shoulder condition while on active duty."  The examiner explained that "[t]here [was] nothing in the current orthopedic literature [to] indicat[e] that a shoulder strain in the remote past w[ould] cause degenerative changes over time.  The Veteran's current shoulder condition involves degeneration in the joint[, which is] more likely than not . . . due to aging and attrition."

As stated, entitlement to service connection on a direct basis requires competent evidence of a current disability, in-service incurrence or aggravation of a disease or injury, and medical evidence of a nexus between the current disability and service.  In this case, the Veteran has been diagnosed with DJD of the left shoulder, with recurrent dislocation.  Additionally, service medical records reflect that the Veteran was treated in service for a left shoulder strain, which he incurred while boxing.  Thus, the first and second elements of service connection have been met.


Concerning the third element of nexus, the Board finds probative the August 2009 VA expert medical opinion, which concluded that the claimed condition was less likely than not related to the Veteran's military service.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and support by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board acknowledges that the Veteran himself has claimed that his left shoulder disability is the result of active service.  Although the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain, clicking; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson, supra.  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (conclusory lay statements regarding causation are insufficient to establish a nexus between an in-service injury and present disability).  Therefore, while the Veteran is competent to describe his shoulder symptoms or facts or events that are within the realm of his personal knowledge, he has offered only conclusory statements and is not competent to opine on the complex medical question of etiology or aggravation.

With regard to the Veteran's claimed recurrent left shoulder dislocations, the Board finds his statements to be inconsistent with the medical evidence of record, and therefore to be not credible.  Specifically, the Veteran reported at his VA examination that he dislocated his left shoulder during basic training and has experienced dislocations ever since.  He stated that he learned to relocate it himself, but sometimes sought medical treatment.  He reported seeking care from a Denver hospital in "approximately 1999," and from the VA beginning in "approximately 2006 or 2007."  A review of the medical evidence of record does not support the Veteran's assertions.  While there are numerous records showing treatment for right shoulder dislocations, the record is silent for any treatment involving a left shoulder dislocation.  See, e.g., VA treatment records dated May 2002 (showing multiple visits).  Moreover, the record appears to contradict the Veteran's statement regarding the reported incident where he tossed a ball underhanded and dislocated his left shoulder.  A June 2002 VA emergency room treatment record reflects treatment for possible right shoulder dislocation due to "tossing ball."  At that time, the Veteran reported "I think it came out again."  The Veteran's service treatment records are silent for any dislocation and there is no post-service medical evidence of treatment for left shoulder dislocations.  Thus, the only evidence to support the Veteran's claimed injury and recurrent left shoulder dislocations is his own testimony, which the Board finds incredible.  As such, the Veteran's claim with regard to recurrent left shoulder dislocations is meritless.

Therefore, after a review of the entirety of the evidence of record, the Board finds that entitlement to service connection for left shoulder disability cannot be granted on a direct basis.  As discussed, the Veteran's claim fails because there is no competent evidence of a nexus between the Veteran's DJD and the July 1971 left shoulder strain, and no credible evidence of left shoulder dislocation in service or recurrent dislocations thereafter.

With regard to service connection on a presumptive basis, the Board notes that arthritis (degenerative joint disease) is one of the chronic diseases listed under 38 C.F.R. § 3.309(a), and must be considered.  Regulations provide that where the chronic disease manifests to a degree of 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1110, 1112, 1131; 38 C.F.R. §§ 3.307, 3.309. 

Here, there is no competent evidence that DJD of the left shoulder manifested at all within one year of February 1972, the date of separation from service.  As noted, the medical evidence of record indicates the Veteran was first diagnosed with DJD at his VA examination in June 2009.  While the exact date the DJD first manifested is unknown, neither the Veteran nor the medical evidence indicates that it manifested within one year of discharge.  Consequently, entitlement to service connection on a presumptive basis must also be denied.

In sum, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left shoulder disability.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule does not help the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
ORDER

Entitlement to service connection for left shoulder disability is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


